United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3618
                                   ___________

Patricia Davis-Jackson,                 *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Jeff Federicci, Owner of Bucaneer       * Eastern District of Missouri.
Properties; Diana Ritter, Resident      *
Manager, Village Square Apts.,          * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: December 16, 2008
                                Filed: January 9, 2009
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Patricia Davis-Jackson appeals the district court’s1 adverse grant of summary
judgment in her pro se action alleging housing discrimination. After careful de novo
review, see Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007)
(standard of review), we modify the judgment to be without prejudice as to any state-
law claim Davis-Jackson was asserting in her complaint, cf. Labickas v. Ark. State


      1
       The Honorable Stephen N. Limbaugh, Sr., United States District Judge for the
Eastern District of Missouri, now retired.
Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam) (following dismissal of
federal claims, district court may dismiss state-law claims without prejudice), and we
affirm the judgment as modified, see 8th Cir. R. 47B. Appellees’ pending motion is
denied.
                         ______________________________




                                         -2-